DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al. (US 2008/0109037 A1) (Steiner).
Referring to claim 2: Steiner teaches a suture anchor (see figure 1, #30) fully capable of securing soft tissue to bone, the suture anchor comprising: an anchor body having an outer wall extending along a longitudinal anchor body path (see figures 1-2, #32), the anchor body including: an eyelet (see figure 2, #42) that extends through the anchor body from a first opening at the outer wall of the anchor body to a second opening at an opposing outer wall of the anchor body (see paragraph [0053]; wherein the eyelet, #42, is a transverse throughgoing bore); and a first longitudinal opening and a second longitudinal opening (see figures 1 and 3, #40; wherein it is clear that the anchor body includes two longitudinal openings), wherein the first and second longitudinal openings connect with the eyelet (see paragraph [0053]).
Referring to claim 6: Steiner further teaches the anchor body includes a central opening (see figure 1, #38) in a proximal terminal end surface (see figure 1, #34) arranged opposite a distal tip (see figure 1, #37; paragraph [0053]).
Claims 2-5, 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 2010/0222812 A1; cited by applicant on IDS dated 03/30/2020) (Stone).
Referring to claim 2: Stone teaches a suture anchor (see figures 7-10, #200) fully capable of securing soft tissue to bone, the suture anchor comprising: an anchor body having an outer wall extending along a longitudinal anchor body path (see figures 7-10, #202/204), the anchor body including: an eyelet (see figures 7 and 10, #224) that extends through the anchor body from a first opening (see figure 10, #226) at the outer wall of the anchor body to a second opening (see figure 10, #228) at an opposing outer wall of the anchor body; and a first longitudinal opening (see figures 8 and 10, #220) and a second longitudinal opening (see figures 8 and 10, #222), wherein the first and second longitudinal openings connect with the eyelet (figure 10).
Referring to claim 3: Stone further teaches the anchor body comprising a proximal terminal end surface (see figure 8) arranged opposite a distal tip portion (see figures 7, #208), wherein the first and second longitudinal openings are located in the proximal terminal end surface (see figure 8).
Referring to claims 4 and 5: Stone further teaches the first longitudinal opening intersects the eyelet at a distal end of the first longitudinal opening and the second longitudinal opening intersects the eyelet at a distal end of the second longitudinal opening (see figure 10).
Referring to claim 10: Stone teaches a suture anchor (see figures 7-10, #200) fully capable of securing soft tissue to bone, the suture anchor comprising: an anchor body having an outer wall extending along a longitudinal anchor body path (see figures 7-10, #202/204), the anchor body including a proximal body portion (see figures 7 and 9, #204) and a distal tip portion (see figures 7 and 9, #202), the proximal body portion including: a proximal terminal end surface (see figure 8), wherein the proximal terminal end surface is arranged opposite the distal tip portion (see figures 7-10); an eyelet (see figures 7 and 10, #224) that extends through the proximal body portion from a first opening (see figure 10, #226) at the outer wall of the anchor body to a second opening (see figure 10, #228) at an opposing outer wall of the anchor body; a first longitudinal opening (see figures 8 and 10, #220) and a second longitudinal opening (see figures 8 and 10, #222) in the proximal terminal end surface (see figure 8), wherein the first and second longitudinal openings connect with the eyelet (figure 10).
	Referring to claim 11: Stone further teaches the first longitudinal opening and the second longitudinal opening intersect the eyelet at distal ends of the first and second longitudinal openings (see figure 10).
Referring to claim 15: Stone teaches a suture anchor (see figures 7-10, #200) fully capable of securing soft tissue to bone, the suture anchor comprising: an anchor body having an outer wall extending along a longitudinal axis (see figures 7-10, #202/204), the anchor body including a proximal body portion (see figures 7 and 9, #204) and a distal tip portion (see figures 7 and 9, #202), the proximal body portion including: a proximal terminal end surface (see figure 8), wherein the proximal terminal end surface is arranged opposite the distal tip portion (see figures 7-10); an eyelet  (see figures 7 and 10, #224) that extends through the proximal body portion from a first opening (see figure 10, #226) at the outer wall of the anchor body to a second opening (see figure 10, #228) at an opposing outer wall of the anchor body; and a first longitudinal opening (see figures 8 and 10, #220) and a second longitudinal opening (see figures 8 and 10, #222) located in the proximal terminal end surface (see figure 8), wherein the first and second longitudinal openings extend from a first end portion in the proximal terminal end surface and through the proximal body portion along the longitudinal axis to a distal end portion that connects with the eyelet (figure 10).
	Referring to claim 16: Stone further teaches the first longitudinal opening and the second longitudinal opening intersect the eyelet at distal ends of the first and second longitudinal openings (see figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of McNamara et al. (US 2010/0076499 A1) (McNamara).
	Referring to claim 6: With regards to claim 2 above, Stone further teaches the anchor body includes a proximal terminal end surface (see figures 7-8) arranged opposite a distal tip (see figure 7); and a tool engaging area (see figure 8, #230/232) to allow for an insertion tool to drive the anchor into a selected bone (see paragraph [0058]) but is silent to the tool engaging area being a central opening in the proximal terminal end surface. McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date to make a simple modification of the tool engaging area of Stone with a central opening like taught by McNamara since such a modification would yield predictable results in allowing for the anchor to be driven into a selected bone.
Referring to claim 20: With regards to claim 15 above, Stone further teaches a tool engaging area (see figure 8, #230/232) to allow for an insertion tool to drive the anchor into a selected bone (see paragraph [0058]) but is silent to the tool engaging area being a central opening extending into the proximal terminal end surface configured to receive the insertion tool. McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date to make a simple modification of the tool engaging area of Stone with a central opening like taught by McNamara since such a modification would yield predictable results in allowing for the anchor to be driven into a selected bone.
Claims 7, 8, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Fallin et al. (US 2010/0145393 A1) (Fallin).
	Referring to claim 7: With regards to claim 2 above, Stone further teaches the anchor body includes a proximal body portion (see figures 7 and 9, #204) and a distal tip portion (see figures 7 and 9, #202) but is silent to the anchor body includes a solid anchor portion and a porous anchor portion. Fallin teaches a suture anchor (see figures 1-2, #10) comprising a solid suture retention portion (see figures 1-2, #14) including an eyelet (see figures 1-2, #18) that extends through the suture retention portion; and a distal tip portion (see figures 1-2, #12) including a porous outer surface (see figures 1-2, #20; paragraphs [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal tip portion of Stone with a porous outer surface like taught by Fallin in order promote tissue ingrowth into the anchor (see Fallin abstract; paragraphs [0037]-[0038]).
	Referring to claim 8: Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings and the eyelet are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #204, of Stone which clearly does not include the porous outer surface.
Referring to claim 12: With regards to claim 10 above, Stone teaches the anchor body includes a proximal body portion (see figures 7 and 9, #204) and a distal tip portion (see figures 7 and 9, #202) but is silent to the anchor body includes a solid anchor portion and a porous anchor portion. Fallin teaches a suture anchor (see figures 1-2, #10) comprising a solid suture retention portion (see figures 1-2, #14) including an eyelet (see figures 1-2, #18) that extends through the suture retention portion; and a distal tip portion (see figures 1-2, #12) including a porous outer surface (see figures 1-2, #20; paragraphs [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal tip portion of Stone with a porous outer surface like taught by Fallin in order promote tissue ingrowth into the anchor (see Fallin abstract; paragraphs [0037]-[0038]).
Referring to claim 13: Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings and the eyelet are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #204, of Stone which clearly does not include the porous outer surface.
Referring to claim 17: With regards to claim 15 above, Stone further teaches the anchor body includes a proximal body portion (see figures 7 and 9, #204) and a distal tip portion (see figures 7 and 9, #202) but is silent to the anchor body includes a solid anchor portion and a porous anchor portion. Fallin teaches a suture anchor (see figures 1-2, #10) comprising a solid suture retention portion (see figures 1-2, #14) including an eyelet (see figures 1-2, #18) that extends through the suture retention portion; and a distal tip portion (see figures 1-2, #12) including a porous outer surface (see figures 1-2, #20; paragraphs [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal tip portion of Stone with a porous outer surface like taught by Fallin in order promote tissue ingrowth into the anchor (see Fallin abstract; paragraphs [0037]-[0038]).
Referring to claim 18: Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings and the eyelet are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #204, of Stone which clearly does not include the porous outer surface.
Claims 9, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Fallin in view of McNamara.
	Referring to claim 9: With regards to claim 7 above, Stone further teaches the anchor body includes a proximal terminal end surface (see figures 7-8) arranged opposite a distal tip (see figure 7); and a tool engaging area (see figure 8, #230/232) to allow for an insertion tool to drive the anchor into a selected bone (see paragraph [0058]), and Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings, the eyelet and the tool engaging area are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #204, of Stone which clearly does not include the porous outer surface but is silent to the tool engaging area being a central opening extending into the proximal terminal end surface. McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date to make a simple modification of the tool engaging area of Stone, as modified by Fallin, with a central opening like taught by McNamara since such a modification would yield predictable results in allowing for the anchor to be driven into a selected bone.
	Referring to claim 14: With regards to claim 12 above, Stone, as modified by Fallin, further teaches a tool engaging area  (see figure 8, #230/232) to allow for an insertion tool to drive the anchor into a selected bone (see Stone paragraph [0058]) but is silent to the tool engaging area being a central opening extending into the proximal terminal end surface, and wherein the central opening is configured to receive an insertion tool. McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date to make a simple modification of the tool engaging area of Stone, as modified by Fallin, with a central opening like taught by McNamara since such a modification would yield predictable results in allowing for the anchor to be driven into a selected bone.
	Referring to claim 21: With regards to claim 15 above, Stone further teaches the first longitudinal opening and the second longitudinal opening intersect the eyelet at distal ends of the first and second longitudinal openings (see figure 10); and a tool engaging area (see figure 8, #230/232) to allow for an insertion tool to drive the anchor into a selected bone (see paragraph [0058]) but is silent to the anchor body includes a solid anchor portion and a porous anchor portion, wherein the first and second longitudinal openings, the eyelet and the central opening are located in the solid anchor portion; and the tool engaging area being a central opening extending into the proximal terminal end surface configured to receive an insertion tool.
Fallin teaches a suture anchor (see figures 1-2, #10) comprising a solid suture retention portion (see figures 1-2, #14) including an eyelet (see figures 1-2, #18) that extends through the suture retention portion; and a distal tip portion (see figures 1-2, #12) including a porous outer surface (see figures 1-2, #20; paragraphs [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal tip portion of Stone with a porous outer surface like taught by Fallin in order promote tissue ingrowth into the anchor (see Fallin abstract; paragraphs [0037]-[0038]). Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings and the eyelet are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #204, of Stone which clearly does not include the porous outer surface but is silent to the tool engaging area being a central opening extending into the proximal terminal end surface configured to receive an insertion tool.
McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date to make a simple modification of the tool engaging area of Stone, as modified by Fallin, with a central opening like taught by McNamara since such a modification would yield predictable results in allowing for the anchor to be driven into a selected bone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791